 



EXHIBIT 10.2

AMENDMENT TWENTY-THREE TO MARKETING AGREEMENT

This document is Amendment Twenty-Three to the Marketing Agreement, made and
entered into effective June 1, 1993, and amended by Amendment One to Marketing
Agreement dated September 16, 1993; Amendment Two to Marketing Agreement dated
June 4, 1998; Amendment Three to Marketing Agreement dated September 25, 1998;
Amendment Four to Marketing Agreement dated October 19, 1998; and Amendment Five
to Marketing Agreement dated December 15, 1998; Amendment Six to Marketing
Agreement dated March 25, 1999, Amendment Seven to Marketing Agreement dated
May 10, 1999, Amendment Eight to Marketing Agreement dated June 24, 1999,
Amendment Nine to Marketing Agreement dated August 5, 1999, Amendment Ten to
Marketing Agreement dated October 1, 1999, Amendment Eleven to Marketing
Agreement dated January 31, 2000, Amendment Twelve to Marketing Agreement dated
March 1, 2000, Amendment Thirteen to Marketing Agreement dated April 19, 2000,
Amendment Fourteen to Marketing Agreement dated July 31, 2000, Amendment Fifteen
to Marketing Agreement dated September 25, 2000, Amendment Sixteen to Marketing
Agreement dated October 31, 2000, Amendment Seventeen dated November 29, 2000,
Amendment Eighteen to Marketing Agreement dated January 24, 2001, Amendment
Nineteen to Marketing Agreement dated March 14, 2001, Amendment Twenty to
Marketing Agreement dated May 4, 2001, Amendment Twenty-One to Marketing
Agreement dated June 28, 2001, and Amendment Twenty-Two to Marketing Agreement
dated September 4, 2001 (the “Agreement”), by and between American National
Insurance Company (“American National”) a Texas corporation, and Legacy
Marketing Group (“LMG”), a California corporation.

In consideration of mutual covenants contained herein, the parties agree as
follows:



1.   Section 3.1 of the Agreement is hereby deleted in its entirety and the
following new Section 3.1 shall be substituted therefore:



  “3.1 Subject to termination as hereinafter provided, this Agreement shall
remain in force and effect until the close of business on November 30, 2001, the
term of this Agreement. This Agreement may be renewed by mutual agreement for
successive terms of one (1) year unless terminated by either party by prior
written notice to the other at least one hundred eighty (180) days prior to the
end of the initial term or the renewal term.”

Except as specifically amended hereby, all terms and provisions of the Marketing
Agreement shall remain in full force and effect.

IN WITNESS HEREOF, the parties hereto have executed this Agreement.

      LEGACY MARKETING GROUP AMERICAN NATIONAL INSURANCE COMPANY By: /s/ Don
Dady By: /s/ Kelly M. Collier Title: Vice President Title: Vice President
Witness: /s/ Dawna Jones Witness: /s/ Jynx Yucra Date: October 11, 2001 Date:
October 10, 2001

 